Citation Nr: 0509094	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-00 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hernia.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The present issue was previously before the Board and 
remanded in December 2003.  The requested action having been 
accomplished, the RO has returned the claims file to the 
Board.  


FINDINGS OF FACT

Hernia was not manifested during the veteran's active duty 
service or manifested for many years thereafter, and no 
current hernia is otherwise related to service.


CONCLUSION OF LAW

Hernia was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify claimants for VA benefits of 
information which is required to complete and support a claim 
and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to obtain, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  Prior to the 
initial adjudication of the claim, VA satisfied its duty to 
notify by means of an April 2001 development letter from the 
RO to the veteran.  He was told of what was required to 
substantiate his claim, of his and VA's respective duties, 
and was asked to submit evidence and/or information to the 
RO.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  

The claims file contains the veteran's service enlistment and 
separation examination reports as well as one treatment 
report, his VA treatment records, and VA examination reports 
conducted in April 2003 and November 2004.  There are no 
identified, outstanding records pertinent to the claim that 
VA must still attempt to obtain.  

In this regard, it noted that a complete copy of the 
veteran's service medical records may not be available for 
review.  The Board observes that the RO has attempted to 
obtain the veteran's service medical records from the 
National Personnel Records Center (NPRC) and the Surgeon 
General's Office (SGO).  However, as noted above, the only 
service records which have been obtained for review are the 
veteran's service enlistment and separation examination 
reports as well as one treatment report.  

The Board is mindful that, in a case such as this, where 
service medical records are incomplete, there is a heightened 
obligation to explain our findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  While it is 
unfortunate that the veteran's complete service medical 
records are unavailable, the appeal must be decided on the 
evidence of record and the Board's analysis has been 
undertaken with this heightened duty in mind.  

Accordingly, the duty to notify and assist having been met by 
the RO to the extent possible, the Board turns to the 
analysis of the veteran's claim on the merits.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Initially, the Board notes that the only service medical 
records available for review are the veteran's enlistment and 
separation examination reports, which specifically note the 
absence of hernia, and one treatment record, which is silent 
with respect to complaints of or treatment for hernia.  
Moreover, the veteran's claims file is devoid of reference to 
any complaints of hernia until September 1997.  Accordingly, 
although current VA and private treatment records document 
treatment for bilateral inguinal hernia, the record does not 
show any treatment for hernia for more than 44 years after 
discharge from service.

The veteran claims the initial clinical onset of his hernia 
was during his period of military service.  However, there is 
no competent evidence to support this allegation of inservice 
onset of hernia.  

In summary, there is no competent medical evidence of hernia 
during active duty service.  Even assuming such injury or 
illness, there is no evidence of any continuity of 
symptomatology to etiologically relate such incidents to the 
veteran's current hernia and there is no competent medical 
evidence of record to relate the veteran's current hernia to 
his active duty service.  Without persuasive evidence of such 
symptoms for many years after service, the Board must assume 
that any hernia symptoms during service were acute in nature 
and resolved without leaving chronic disability.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision as to the issue on appeal.


ORDER

Service connection for hernia is not warranted.  The appeal 
is denied.




_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


